By Mr. Justice Hitchcock :
This is an action of detinue, brought by the defendant in this Court, by his guardians, for a negro.— The declaration is in the common form; but no pro-fert is made of the letters of guardianship. The defendant below, pleaded,
1. “ Non detinet” — to which there was issue.
2. “ Purchased of Billy Holloway,” — to which there is a replication, that the vendor was of unsound mind, and incapable of contracting away his property ; and that guardians had been appointed, and that they governed him and his effects. To this there is a general replication in short, and issue, and a verdict was had for the plaintiffs, for four hundred and fifty dollars.
*89The assignments are,
1. That there -were no such issues formed as would enable the jury to try the cause; and,
2. That the declaration is insufficient; there being no profert of the letters of guardianship. .
The pleadings were, by consent, taken in short.
The first plea of non detinet, is a proper and issuable plea, and will sustain the verdict; and the want óf the profert of letters of guardianship, is cured by the verdict. It could only be taken advantage of by demurrer.a
The judgment must be affirmed.

 1 Chitty’s Pl. 402.